     Case: 1:18-cv-07990 Document #: 4 Filed: 12/04/18 Page 1 of 10 PageID #:17
                                                                                                                 c4
                                                                                     FIKED
                                                                                         ULU   -   12018   {lL
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS                             M;9,t-{PJf
                                                                                 ;leRK, U.S ,;,;i',i,f1   COI"JRT
VMK    SHAH, pro se,
           Petitioner,

                                                     l:18-w-7990
v.
                                                     Judge Gary Feinerman
                                                     Magistrate Judge Jeftey Cole
                                                     PC 10
RICHARD HART, Director of Salvation
Army Freedom Center, Pathway
Forward,
              Respondent.

      BRIEF IN SUPPORT OF PETITION FOR A WRIT OF HABEAS CORPUS

                                      Nature of Proceedings

      1.   On August 10,2012,I was arrested for the charges of 18 U.S.C. $$ 875(b) & 876(b)

           [Threatening Communications with intent to extort, and Mailing Threatening

           Communications with intent to extort], inter alia. I have been continuously

           incarcerated since then.

      2.   I am currently at a federal halfway house in Chicago, IL with   a projected release date


           of February 4,2019, followed by 3 years of supervised release. My address is 825 N.

           Christiana Ave., Chicago, IL 60651.

      3.   On September I 1 ,2013 I was sentenced to 87 months' imprisonment, after pleading

           guilty pursuant to a Plea Agreement, in violation of $$ 875(b) & 876(b).

      4. On June 10,201,5I filed a $ 2255 Motion in the Southern District of West Virginia,

           Beckley Division. On July 26,2016 the $ 2255 Motion was denied as untimely. An

           appeal has been made to the Fourth Circuit and a decision is still pending.
        Case: 1:18-cv-07990 Document #: 4 Filed: 12/04/18 Page 2 of 10 PageID #:18



            5.   The director of the halfway house is Richard Hart, whose address is 825 N. Christiana

                 Ave., Chicago, IL 60651. As such, this court has jurisdiction to hear this petition.

                                                 Showing of Innocence

            The essential facts of my criminal case are contained in the Stipulation of Facts attached

to the Plea Agreement, a copy of which is attached in the Exhibit section of this petition.

Basically, I was a struggling actor in Hollywood. I thought that publicity would help my acting

career.     I created   a hoax.   I mailed creative-looking letters entitled Extortion Notice to several

prominent individuals, including movie producers, leaving behind bread crumbs that have the

appearance of evasion         -   a   pretty cheap hoax (both figuratively and literally). It's pretty much

common sense that since it is a hoax, I could not have had the "intent to extort," right? Well, my

counsel made me believe that             it didn't matter,   as long as   I made those demands in        a letter,


especially titled Extortion Notice, I was guilty. I couldn't believe that my counsel had told me

that just by me mailing those letters I had the intention of extorting money from those

individuals. I ended up pleading guilty to something that wasn't a crime.

            Look at page2 of the Stipulation of Facts:

                     LFACT: "Mr. Shah mailed each of the above-described letters with the
                        intent to extort money from the person to whom the letter was
                        addressed."
                    2.FACT: 'oMr. Shah also intent to obtain publicity that he hoped
                      would further his acting career."


Because       I did not believe my counsel and the AUSA, I wanted some sort of acknowledgement

from the government that I am guilty despite of it being a hoax. The result was FACT #2 stated

above. So when the judge asked me               if I intended to extort money from           those individuals, I said

that   "I   created the perception" that they were being extorted            (I filed   a   Motion for Certified

Copies of Documents, requesting transcripts of the Plea Hearing; however, the district court
     Case: 1:18-cv-07990 Document #: 4 Filed: 12/04/18 Page 3 of 10 PageID #:19



denied it, and I do not have any way to obtain a transcript to show to this Court). The judge

didn't feel comfortable with my response, so she asked me again whether I had the intent to

extort. Confused, I asked the judge if I could ask my counsel. The judge allowed that. To the best

of my recollection, my conversation went like this:

       Me: What do I say?
       Counsel: Just say yes.
       Me: What about it being a hoax?
       Counsel: Then state that sentence from the Stipulation of Facts
                about publicity.
       Me: Okay.

So then I told the judge that   I had the intent to extort money, and that I also intended to obtain

publicity that I hoped would further my acting career. Then judge also asked me how much

money I demanded, to which I responded with the figures as well as stating that I had promised

in the Extortion Notice letters to return the money demanded with a 4% APR. The judge

accepted the factual basis and my plea of guilty.

       At that time I didn't know what the all that meant in legal terms; however, after

thousands of hours of legal research in the prison's law library,   I do now. Importantly, and the

legal basis under which I am entitled to habeas relief due to a change in law, is the Fourth

Circuit's January 7 ,2016 decision in United States v. White, 810 F.3d 212 (4th Cir. 2016), in

which the Court held that $ 875(b) is a specific intent crime and that the intent to extort "is the

intent to procure something of value." Id at223.In turn, "[a] specific-intent requires not simply

               the general intent to do the immediate act with no particular, clear,
               or undifferentiated end in mind, but the additional deliberate and
               conscious purpose or design of accomplishing a very specific and
               remote result; mere knowledge that a result is substantially certain
               to follow from one's actions is not the same as the specific intent
               or desire to achieve that result. Oxyrene v. Lynch, 813 F.3d 541,
                549 (4th Cir.2016) (internal quotation marks and emphasis
               omitted).




                                                                                                       /
     Case: 1:18-cv-07990 Document #: 4 Filed: 12/04/18 Page 4 of 10 PageID #:20



With this understanding of the law, the legal murkiness pretty much vanishes. My counsel made

me plead guilty to a general-intent crime. And FACTS #1          & 2 from before? Well, FACT         #2

actually NEGATES a specific intent to procure something of value.

          In Carter v. United States, 530 U.S. 255,268 (2000) the Supreme Court used an example

to help distinguish between general and specific intent:

                  [A] person entered a bank and took money from a teller at
                  gunpoint, but deliberately failed to make a quick getaway from the
                  bank in the hope of being arrested so that he would be returned to
                  prison and treated from alcoholism. Though this defendant
                  knowingly engaged in the acts of using force and taking money
                  (satisfying "general intent"), he did not intend permanently to
                  deprive the bank of its possession of the money (failing to satisfy
                  'ospecific intent"). Id (citing United States v. Lewis, 688 F .2d 1276,
                  t27g   {0oth   cir.   1980)).

Like the Lewis example that the Supreme Court used, I acted in the "hope" to further my acting

career.   Implicit in the intent to obtain publicity is also the intent to be caught, or arrested,    so that


the publicity would fuither my acting career. There is no contrary argument since without

intended to be caught, there would be no publicity in the first place, and therefore no furtherance

of my acting career in the second place. Of course, if the purpose was to obtain publicity, then it

cannot be to obtain money was well. That would be illogical, in fact insane        - what,   obtain

money, go to prison for up to two decades, and then have an acting career: what career?

          Although the record does not provide this Court with any further facts as to how I

intended to obtain publicity that would help further my acting career, the conclusive fact is

nevertheless that   I sent the letters thinking, believing, hoping, and intending that I would

somehow obtain publicity which would help further my career as an actor.

          The admission, both in the Stipulation of Facts and at the plea colloquy, of having the

"intent to extort" amounted to nothing more than a general intent and not a specif,rc intent to
     Case: 1:18-cv-07990 Document #: 4 Filed: 12/04/18 Page 5 of 10 PageID #:21




extort. I stated quite clearly to the district court that I created a perception that the victims were

being extorted. I also stated quite clearly that it was my intent to cause publicity by having

mailed the letters so that the publicity would then further my acting career.

        Specific intent is "the intent to accomplish the precise criminal act that one is later

charged   with," whereas general intent is "the intent to perform an   act even though the actor does

not desire the consequences that result." Oxygene at 547-48. At most, the admission that I

intended to extort money could be considered an intention to make the bodily movement           of

writing the demand and threat letter and transmitting it in interstate commerce. In grammatical

terms, the word ooextort" is a transitive verb, a type of action verb which tells what the subject

does. Thus the facts remain that   I intended the actions and not the consequences. The word

"obtain" (as in obtain publicity) reflects a desire   -   a term synonymous   with "procure." As such,

it could not have been my conscious object to procure money or that I even hoped to make any

financial gain from the victims. I neither desired not believed that I would obtain money. I even

promised to retum the money with a 4% APR if money was ever to be transmitted (although the

real reason why   I even stated such an absurd promise was because it was part of the hoax).

        Since   it would make absolutely no   sense that a person would want to obtain    publicity to

help further his acting career without purposefully and consciously desiring that result (and not

to further a prison career), it is clear that I did not have the specific intent to extort money.

                                 $ 2255 is Inadequate of Ineffective

       'oEvery court that has addressed the matter has held that $ 2255 is'inadequate or

ineffective' only when a structural problem in $ 2255 forecloses even one round of effective

collateral review-and then only when as in Davenport the claim being foreclosed is one of actual

innocence." Taylor v. Gilkey, 314 F.3d 832, 835 (7thCir.2002). The Seventh Circuit's test for
      Case: 1:18-cv-07990 Document #: 4 Filed: 12/04/18 Page 6 of 10 PageID #:22



determining the inadequacy or ineffectiveness of $ 2255 was established in In re Davenport, 147

F.3d 605 17th Cir. 1998). In the wake of Davenport, "[the Seventh Circuit] distilled that holding

into a three-part test: a petitioner who seeks to invoke the savings clause of $ 2255(e) in order to

                                         (l)                     onot
proceed under S 2241must establish:            that he relies on      a constitutional case, but a


statutory-interpretation case, so [that he] could not have invoked it by means of a second or

successive section 2255 motion,' (2) that the new rule applies retroactively to cases on collateral

review and could not have been invoked in his earlier proceeding, and (3) that the error is 'grave

enough ... to be deemed a miscarriage ofjustice corrigible therefore in a habeas corpus

proceeding,' such as one resulting in 'a conviction for a crime of which he was innocent."'

Montana v. Cross, 829 F.3d 775,783171h Cir. 2016) (quoting Brown v. Rios, 696 F.3d 638, 640

(7th Cir. 2012).

        I am relying exclusive on the Fourth Circuit's January 7 ,2016 decision in United            States

v. White, 810 F.3d 212 (4th Cir. 2016), in which the Court held that $ 875(b) is (1) a specific

intent crime and that (2) the intent to extort "is the intent to procure something of value." Id at

223. Neither the district court that convicted me nor had the Fourth Circuit previously held those

two interpretations of the law before. Pursuant to Schriro v. Summerlin, 542 U.S. 348 (2004), the

new statutory interpretation of the law is retroactively application on collateral review. This

interpretation could not have been invoked in an earlier 5 2255 motion since the time to file a            $


2255 motion expired on September 27,2014, whereas White was decided               I y, years after the last
date that   I could have filed a $ 2255 motion. The error is indeed grave enough to constitute         a


complete miscarriage as I have shown my actual and factual innocence in this petition.

        For further support to show that $ 2255 is inadequate of ineffective, in Garza v. Lappin,

253 F.3d 918 (7th Cir.2001), the Seventh Circuit held that an intervening decision of an
      Case: 1:18-cv-07990 Document #: 4 Filed: 12/04/18 Page 7 of 10 PageID #:23



intemational tribunal (i.e. the Inter-American Commission on Human Rights) was enough to

bring a habeas petition under $ 2255's savings clause since Garza would have never had an

opportunity to raise a challenge to the legality of his sentence pursuant the newly-issued report

by the international tribunal.

        Since the "'change in    law' is not to be equated to a difference between the law in the

circuit in which the prisoner was sentenced and the law in the circuit in which he is

incarcerated," Davenport at 612,I have used the law of the Fourth Circuit instead of the Seventh

Circuit's in this petition to show my innocence.

                                              Conclusion

        For the foregoing reasons I pray that this Court grant this habeas petition and vacate my

conviction and sentence.

Respectfulfy submitted,




825 N. Christiana Ave.
Chicago, IL 60651


                                          Verification of Facts

        I declare under the penalty of perjury that the facts contained in this Brief are true and

        Executed on November 27,2018




VIVEK HAH
Case: 1:18-cv-07990 Document #: 4 Filed: 12/04/18 Page 8 of 10 PageID #:24




                     EXHIBIT $A))
 Case: 1:18-cv-07990 Document #: 4 Filed: 12/04/18 Page 9 of 10 PageID #:25



        i-G.Se   5i-r.3-cr-uurL/ uocument       I   r-rred   u5/u9ir.3 rJaqe I ol r"u lJaoer D #...4t)



                                UNITED SI:ATES DISIRICT COI.IRT
                             SO(]'Ir{ERN DISTRICT OF WES"T VIRGINIA
                                            BECKLET


  IJNITED STATES OF AMERICA


  ":                                                                 CRIMINAT NO.       5r   t2tr{01   ZZ
  VIYEKSIIAH

                                        srrPrJrafioN or FACE
         The united stares and vivek shah stipulale and.
                                                           agree that the facts comprising the
  offenses of conviction
                      in count Two of the supiseding i;;;;".       in criminal No. 5: 12,001? z,
 and in counts one through seven of the I,.d.tcr,ne"r-i,.
                                                          Ct*md No. S|3fiI:Z1,incrude the
 following:
          Beginning around June 9, zaLZ, and continuing
                                                           through around August 9, 20112, Mr.
 shah mailed a seties of letters to persons known
                                                    to rh. uniteJ states Amorney. Each of these
 leffers was entitled'"Extortion Notice" and contained
                                                       a4 express ttueat of death            to a member of
   tre recipient's familv        ttre recipient paid a sum
                          Yl-":t                                           lrd., to carry our this errtortion
   scheme' Mr' shah used false identities rrri
                                                          a "f;";;;;
                                                             p"r"n^i-*Jacdrrate,arious prepaid access
   device car&' Mr' shah then used those prepaid  "li"r*        d.ri." cards to purchase via the Intemet
  posage from the United States posal Sen               ".ce.s
                                                 ice (USPS),  *d
  mail rh"se letex' Mr. shah also sent r*"i"r of.dr* r"iieie""-"r
                                                                         ,h. posrage purchased rhereby to
                                                                   ";;d       his letter follow.u3 lettero
  containing I copy of the original lener to that
                                                        recipient along with *i.i'g ;sr*-;oll ro.
  offshore aicount into which he intended for them
                                                         to t"r*r"" u.Jmoney demanded.
                                                                                                            *
          Inthe couire of this scheme, Mr. Shah,
          1' on or aboutJune9,20l?, mailed from &lifornia to C.onnefticut
                                                                                          a lefter addresbed.
  ro a victim wirh the inidaiE H.'\0(/., communicating
                                                            an express threat of death to a member of
  H.W.'s family unless H.'!7. paid $4 million;
          z' on or about June 1'4, 2012, mailed from c.alifornia to Elorida
                                                                                      a lefter addressed ro
 a vicrim with the initials' C.C., communicating
                                                      an acpress threat of death ,; ; ;;b;i
 family unless C.C. paid $13 million;                                                                  C.C.t
          3' on or aboutJune 26, 2012, mailed from California to Florida a lener
 a victim with the initiais T.P., communicating                                                addressed to
                                                      an exq)ress threat of death to a member
 family unless T.P" paid $34 millioni                                                               of T,p.,s
         4' on or about July 9, 2012, mailed ftom cxlifornia to lllinois a le$er addressed
victim with the initi*ls^-E'L,                                                                          to a
                                  .communicating en erq)ress threat of death to a member of E.L,s
family unless E.L paid 916 milUory
         5' on or eboutJuiyg, 2012, mailed ftom califomia ro Texas a lerter
victim with the initials D-A,.communlcating                                                 addressed to a
                                                    an .,cpre,, tfueat of death ro a meurber
family unlees E.L paid $35 m.tilion;                                                               of E.L.,s




                                 PLEA AGREEI4EN]             EGIIBIT A


                                                                                                                BOP0001   1
Case: 1:18-cv-07990 Document #: 4 Filed: 12/04/18 Page 10 of 10 PageID #:26



      uase b:13-ct:-uul2l uocu{Ieni          I   Ftleo   ub/u9/13 lraoe }u or.LU paaelu }i: 41



         6. on or about July 9, ?01.2, mailed from Califomia to Florida a leeer addressed to
  the aforementioned T.P., which contained a copy of rhe letter Mr. Shah mailed
                                                                                ,o ip. o., o.
  about June 26,2012, along with wirinc insiructions for a foreign currency
                                                                            exchange accounr set up
  at an of6hore bank inT.P,'s name withoutT.p.,s knowledge;
          7'       on or aboutAugust 9,20L1, mailed from'lllinoi, to California a leter
                                                                                             addressed to
  a victim with the initials G.G., communicating an eJrpress threat of
  familyunless G.G. paid 99,600,000; and
                                                                          death to
                                                                                    "
                                                                                      *"-b.,    o] c.c.',
         8.        on or aboutAugust 9, 2012, mailed ftom Illinois to Califomia a lefter
                                                                                             addressed to
  a victim with the initiajs R.K, communicating an sq)xess threat
                                                                       of death to . *"*bu, of R.K',
 familyunless R.K paid 911,300,000.
          Mr. Shah mailed each of the above-described letters via the USPS, depositiug
                                                                                            each of them
                                                                                      by j.r" USpS. f"t .
         authorized depository for mail mafter and causing each to be deltvered
 1} 1n
 shah mailed each of the abovedescribed leuers wirh the irrt*rrr to aftorr
                                                                              money from the person ro
 whom the lerer was addressed. Mq,tr-Shah also-intended to obtain publiciry
                                                                                  that he rropiJ *orU
 further fus acting career' By mailirffiiAe above.described letter to C.b., ur,
                                                                                bn"r,             to and
 did affect interstate commerce in the Southem Dlstrict of 'lyest Virginia              "*.-pi.J
                                                                             by extorrlon.
          In planning and carrying out the acts described in rh,F Stipulation of Facts,
                                                                                           Mr" Shah did
 not conspire with ariy other person. No person aided or abefted Mx.
                                                                            Shah i" *.ryt"g o* Oo"
 acts, nor did any person act as an accessory after the factwith respect
                                                                         to these acts.
         This Sdpulation of Facts does not contain each and           fu"t lcnown to Mr. Shah and to
                                                              "r,"ry
 the United States conceming the acts charged in the above.listed    Indictmen6, and. is set forth for
 dre limited purpose of esrablishing a factuJbasis for Mr. shaht
                                                                  *iL, nr"".
        Stipuleted end agreed to,




VTEK                                                                   Date



           Acv "<                                                               /r<
DEBMA       KILGORE                                                    -s/t
                                                                       Date
Counsel for Defendant




Assistant United States   Attorn{




                                                                                                            8OP00012
